Citation Nr: 0213848	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-18 814A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to July 9, 1999 
for the grant of service connection for a psychiatric 
disability.

2.  Entitlement to an effective date prior to July 9, 1999 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.

[The reconsideration of the issue of entitlement to service 
connection for a psychiatric disability is the subject of a 
separate Board Reconsideration decision.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) which granted entitlement to 
service connection for generalized anxiety disorder and 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability.  
The grants were effective July 9, 1999.  The veteran appealed 
the RO decision as to the assigned effective dates.

Other matter

The January 2000 RO rating decision also granted the 
veteran's claim of entitlement to a non service-connected 
pension, effective July 9, 1999.  The veteran contended in a 
July 2000 statement that the effective date of a non service-
connected pension should be October 28, 1998, the date of his 
pension claim.  A March 2001 rating decision granted an 
effective date of November 4, 1998 for the nonservice-
connected pension.  Based on the relevant VA law and 
regulations, the veteran was given a full grant of benefits.  
November 4, 1998 was the date of receipt of the pension claim 
at the RO; the effective date of a claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later" See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001) (emphasis added).  The veteran was in essence 
assigned the effective date he requested, and he has not 
subsequently expressed disagreement with the effective date 
assigned for the non service-connected pension.  
Consequently, the issue of entitlement to an earlier 
effective date for entitlement to nonservice-connected 
pension benefits will not be considered as part of this 
decision.



FINDINGS OF FACT

1.  A claim for entitlement to service connection for a 
psychiatric disability was received by VA from the veteran on 
July 28, 1970.

2.  Service connection has been granted for generalized 
anxiety disorder in a Board reconsideration decision of the 
same date as this decision, which replaces a Board decision 
dated December 30, 1971 which denied the veteran's original 
claim of entitlement to service connection for an acquired 
psychiatric disability.

3.  A claim for entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities was received by VA on November 4, 1998.

4.  The evidence of record indicates that it is factually 
ascertainable that the veteran was unemployable on June 22, 
1999.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of July 11, 1970 
for service connection for a psychiatric disability have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).

2.  The requirements for an effective date of June 22, 1999 
for a total disability rating based on individual 
unemployability due to service connected disability have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date prior to July 9, 
1999 for the grant of service connection for a psychiatric 
disability and for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disability. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issues on appeal 
and render a decision on each issue.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claims below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
  After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA, 
as interpreted by the Court in the Quartuccio decision, have 
been satisfied with respect to the issues addressed in this 
decision.  

The June 2000 Statement of the Case contains the relevant law 
and regulations and the types of evidence that could be 
submitted by the veteran in support of his claims.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.  The Board observes in this connection that in 
general, earlier effective date claims such as this do not 
involve the submission of additional evidence apart from what 
already resides ion the claims folder.  As will be explained 
below, additional evidence may be submitted concerning 
whether it is factually ascertainable that an increase in 
disability took place within one year prior to the filing of 
a claim for total rating.  However, the veteran has not 
contended that any such additional evidence exists or need be 
considered.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are multiple medical records and evaluations of the 
veteran's psychiatric disability.  Additionally, there are 
multiple statements by and on behalf of the veteran.  The 
veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues addressed in this decision has been consistent with 
the provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issues on appeal.  



Pertinent law and regulations

Effective dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2001).

A claim for a total rating is essentially a claim for an 
increased rating.  The law with regard to determining the 
effective date of an increased evaluation is set forth in 
38 U.S.C.A. § 5110(a) and (b)(2) (West 1991) and 38 C.F.R. § 
3.400(o) (2001).  The general rule with respect to the 
effective date of an award of increased compensation is that 
the effective date of such award "shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  This statutory provision is implemented by the 
regulation, which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means 
the date on which a claim, information, or evidence was 
received by VA. 38 C.F.R. § 3.1(r).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997); see also VAOPGCPREC 12-98, at 3 
(1998).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to a higher 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The United States Court of Appeals for Veterans Claims (the 
Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992): "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."

Rating Criteria

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1997).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual Background

The veteran's service medical records reveal that he was 
diagnosed with a chronic anxiety neurosis in 1970 and was 
discharged from service on July 10, 1970.

On July 28, 1970, the veteran filed a VA Form 21-526 
Application for Compensation or Pension, with the RO in which 
he claimed entitlement to service connection for a nervous 
condition.  Diagnoses on VA psychiatric evaluation in January 
1971 were passive aggressive personality, moderately severe 
with acting out with excess alcohol intake, recurrent; and 
anxiety reaction, chronic, mild, manifested by tension, 
irritability and restlessness.

In a December 30, 1971 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, described as a "nervous condition".

According to a July 1987 report from HDC, the veteran 
complained of depression, worse over the previous two months.  
It was felt that the veteran's mood disorder was severe 
enough to merit a trail of an antidepressant.  An October 
1987 report from HDC reveals that the veteran had a major 
depressive disorder and elements of post-traumatic stress 
disorder (PTSD).

Private treatment records dated from June 1996 to August 1999 
reveal continued psychiatric problems.  An anxiety disorder 
was diagnosed in August 1996, at which time the veteran was 
working as a custodian at a local school.  Global assessment 
of functioning (GAF) was 55-60.  It was noted in December 
1996 that the veteran reported doing well; he was working as 
a minister full time.  Depression and obsessive compulsive 
personality were diagnosed in November 1998 and in January 
and August 1999.  Vet Center records from July 1998 to 
September 1999 also reveal treatment for psychiatric 
problems.

According to a statement from the veteran claiming 
entitlement to nonservice-connected pension benefits, which 
was received by VA on November 4, 1998, he had been unable to 
work because of his anxiety.

When examined by VA in February 1999, the veteran was out of 
work.  On mental status examination, he was reasonably neat 
in appearance.  He was oriented, alert, and cooperative.  His 
affect was somewhat constricted.  There was a history of 
ideas of reference but no hallucinations or delusions.  He 
appeared to the examiner more anxious than depressed.  The 
diagnoses were generalized anxiety disorder and history of 
polydrug abuse, with the polydrug abuse in remission since 
1980; passive-aggressive personality disorder.  GAF was 65.

According to a June 22, 1999 statement and medical report 
from M.J.M., Ph.D., it was as likely as not that the 
veteran's nervous disorder either began in service or was 
aggravated by service and that much of his current anxiety is 
traceable to his military service.  Additionally, it was 
noted that the veteran was unable to hold a job and was 
unlikely to hold a regular job on a consistent basis for more 
than a few weeks at a time primarily due to his generalized 
anxiety disorder.

On October 8, 1999, the veteran filed a VA Form 21-8940 
Application for Increased Compensation Based on 
Unemployability with the RO. 

The diagnoses on VA examination in November 1999 were 
generalized anxiety disorder, PTSD features, and possible 
mixed personality with prominent paranoid features.  GAF was 
45.

According to a January 2000 statement from Dr. M.J.M., the 
veteran's anxiety, rigidity, and anger have prevented him 
from having steady employment for over twenty years.  The 
veteran was not considered likely to be able to find and keep 
steady employment in the foreseeable future, primarily 
because of his psychological disorder.

In a January 2000 RO rating decision, service connection was 
granted for generalized anxiety disorder.  A total rating 
based on individual unemployability (TDIU) was also granted.  
Each was made effective as of July 9, 1999.

In June 2001, a Deputy Vice Chairman of the Board, on the 
veteran's motion pursuant to 38 U.S.C.A. § 7103(b) (West 1991 
& Supp. 2002), ordered reconsideration of the Board's 
December 1971 decision.  In a separate Board reconsideration 
decision which is being issues concurrently with this 
decision, the veteran was granted entitlement to service 
connection for a generalized anxiety disorder.    The Board 
concluded that the statutory presumption of soundness on 
service entrance was not rebutted by "clear and 
unmistakable" evidence under 38 U.S.C.A. § 1111(West 1991); 
38 C.F.R. § 3.304(b) (2001) and that the evidence led to the 
conclusion that the veteran's psychiatric disability was 
incurred in service.  Consequently, entitlement to service 
connection for a generalized anxiety disorder was granted.  
The reconsideration decision replaces the BVA decision of 
December 30, 1971 and now constitutes the final Board 
decision in this matter.

Analysis

The RO has assigned the same effective date, July 9, 1999, 
for the grant of service connection and for TDIU.  July 9, 
1999 was the date of receipt by VA of the veteran's request 
that his claim of entitlement to service connection for a 
psychiatric disability be reopened. 

Service connection 

As noted above, the effective date of an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.

The Board's reconsideration decision, which is being 
promulgated with this decision, has replaced the December 
1971 Board denial of entitlement to service connection for a 
psychiatric disability with a grant of entitlement to service 
connection for a generalized anxiety disorder.  The effect of 
the Board's reconsideration decision is to remove the 
finality which attached to the December 1971 Board decision 
as well as any subsequently promulgated RO decisions denying 
service connection for anxiety disorder.  

The veteran was discharged from service on July 10, 1970.  A 
claim for entitlement to service connection for a psychiatric 
disability, characterized as a "nervous condition", was 
received by VA on July 28, 1970, which is within a year (in 
fact, less than a month) after his discharge from service.  
As discussed by the Board in its reconsideration decision, 
the veteran's service medical records and the January 1971 VA 
psychiatric examination report show that he incurred a 
psychiatric disability in service.  Since the veteran filed 
his claim for service connection for a psychiatric disability 
within a year of service discharge and the evidence shows 
that he incurred a psychiatric disability in service, the 
effective date of the grant of entitlement to service 
connection for psychiatric disability is July 11, 1970, the 
day following service discharge.  See 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(b)(2) (2001).

TDIU

The Board notes at the outset of its discussion that the 
veteran's only service-connected disability is generalized 
anxiety disorder, currently evaluated as 70 percent 
disabling.

According to the January 2000 rating decision, entitlement to 
individual unemployability was granted effective July 9, 1999 
because that is the date that the veteran's claim for 
entitlement to service connection for generalized anxiety 
disorder was received by VA.  The Board has reviewed the 
record with an eye to determining whether the veteran filed 
what may be deemed to be a claim for TDIU on an earlier date.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 

Although a formal claim for entitlement to a total disability 
rating based on individual unemployability was not received 
by VA until October 8, 1999, the Board notes that a statement 
from the veteran received by VA on November 4, 1998 can be 
considered a claim for a total disability rating based on 
individual unemployability since the veteran reported at that 
time that he was unable to work due to anxiety.  It is true 
that the November 1998 claim was for nonservice-connected 
pension, because the veteran was not service connected for a 
psychiatric disability in November 1998; nonetheless, in 
light of both previous and subsequent events this 
communication to VA may be taken as a claim for TDIU.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory 
duty to assist means that VA must liberally read all 
documents or oral testimony submitted to include all issues 
presented].  It is clear that the veteran had been seeking 
service connection for anxiety almost from the day he left 
service.  

As noted above, the effect date of a grant of benefits is 
generally based on the date of filing of the claim or the 
date entitlement arose, whichever is earlier.  However, as 
discussed by the Board in some detail in the law and 
regulations section above, increased rating benefits, 
including TDIU, may be granted up to one year before the date 
of claim of it is factually ascertainable that the disability 
existed.  Thus, in order to determine the effective date of a 
grant of TDIU, the Board must determine when unemployability 
is factually demonstrated as shown by the evidence of record.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. 7104(c) (West 1991 & 
Supp. 2001).

The medical evidence on file shows that while the veteran has 
had psychiatric problems since service discharge, the first 
objective evidence that he was unable to work is the June 22, 
1999 medical report from Dr. M.J.M., in which it is noted 
that the veteran was unemployed and that his inability to 
work was due to his generalized anxiety disorder.  Subsequent 
medical records support the conclusion that the veteran had 
become unemployable.  The November 1999 VA examination report 
found a GAF of 45.  GAF scores prior to November 1999 include 
a score of 55-60 in August 1996 and a score of 65 in February 
1999.  A GAF score of 41 to 50 is defined as serious symptoms 
or any serious impairment in social, occupational, or school 
functioning, such as being unable to keep a job.  A January 
2000 statement from Dr. M.J.M. continued to show that the 
veteran was unlikely to be able to find and keep steady 
employment in the foreseeable future primarily due to his 
psychological disorder.  

Dr. M. reported in January 2000 that the veteran's 
psychiatric disability had prevented him from having steady 
employment for over twenty years.  The Board notes that the 
veteran has not actually been unemployed for that period or 
anything close to it.  In fact, it was noted in August 1996 
that he was working as a custodian at a local school and he 
said in December 1996 that he was working as a minister full 
time.  Although the veteran was unemployed when examined by 
VA in February 1999, his GAF was noted to be 65, which is 
defined as involving mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  There was no indication in the 
examination report that he could not work due to his 
psychiatric disability. 

Since the veteran's claim for a total disability rating was 
received by VA on November 4, 1998 and the initial evidence 
of unemployability was on June 22, 1999, which is later than 
the date of claim, the effective date is the later of the 
date of the claim and the date entitlement arose under the 
general rule in 38 C.F.R. § 3.400(o)(1) (2001).  
Consequently, based on the evidence of record, the Board has 
determined that effective date for the grant of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability is June 
22, 1999.  This constitutes an effective date earlier that 
the date of July 9, 1999 assigned by the RO.  The Board is of 
course aware that this does not constitute a dramatic 
departure from the previously assigned date.  However, this 
date is based on the Board's considered review of the record, 
and no information or argument has been brought to its 
attention which would allow it to assigned an earlier 
effective date for TDIU.  The appeal is accordingly allowed 
to that extent.

ORDER

An effective date of July 11, 1970 for the grant of service 
connection for psychiatric disability is granted.

An effective date of June 22, 1999 for the grant of a total 
disability rating based on individual unemployability due to 
service connected disability is granted.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

